Citation Nr: 0806571	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-16 568	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for heart disease.  

2. Entitlement to service connection for hypertension.  

3. Entitlement to a rating higher than 20 percent prior to 
December 11, 2006, and a rating higher than 40 percent from 
December 11, 2006, for lumbar strain with arthritis, L5-S1.  

4. Entitlement to a rating higher than 10 percent prior to 
December 11, 2006, and a rating higher than 20 percent from 
December 11, 2006, for prostatitis.  

5. Entitlement to a temporary total disability rating under 
38 C.F.R. §§ 4.29 and 4.30, for hospital treatment for 
prostatitis and convalescence following prostate surgery in 
September 2004.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States
WITNESS AT HEARING ON APPEAL
The veteran
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1962 to November 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

Prior to the promulgation of a Board decision in the appeal, 
the Board received written notification in January 2008 from 
the veteran that he desired to withdraw his appeal on the 
claims of whether new and material evidence has been 
presented to reopen a claim of service connection for heart 
disease, service connection for hypertension, higher ratings 
for lumbar strain with arthritis and prostatitis, and a 
temporary total disability rating under 38 C.F.R. §§ 4.29 and 
4.30, for hospital treatment for prostatitis and 
convalescence following prostate surgery in September 2004.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2007).  Withdrawal may be made by the veteran or by his 
authorized representative.  38 C.F.R. § 20.204 (2007).  

In this case, the veteran in written correspondence received 
by the Board in January 2008 withdrew the appeal on the 
claims of whether new and material evidence has been 
presented to reopen a claim of service connection for heart 
disease, service connection for hypertension, higher ratings 
for lumbar strain with arthritis and prostatitis, and a 
temporary total disability rating under 38 C.F.R. §§ 4.29 and 
4.30, for hospital treatment for prostatitis and 
convalescence following prostate surgery in September 2004.  
Accordingly, the Board does not have jurisdiction to review 
the appeal. 


ORDER

The appeal is dismissed.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


